Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors The Brink’s Company: We consent touse of our reports dated March2, 2009, with respect to the consolidated balance sheets of The Brink’s Company andsubsidiaries as of December31, 2008 and 2007, and the related consolidated statements of income, comprehensive income (loss), shareholders’ equity and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of December31, 2008, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. Our report relating to the consolidated financial statements refers to the Company’s adoption of the provisions of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes, effective January1, 2007, Statement of Financial Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, effective December31, 2006, and Securities and Exchange Commission Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, effective December 31, 2006. /s/ KPMG LLP Richmond, Virginia
